Title: To James Madison from Isaac A. Coles, 4 September 1809
From: Coles, Isaac A.
To: Madison, James


Dr. Sir,
Green Mountain Sept. 4. 1809.
In consequence of the wish which you were good enough to express when I had last the pleasure to see you, I have been busying myself in the arrangement of my little Concerns, & will be ready by the last of the month, if you should still desire it, to occupy that Station in your family which I fear I am little worthy to fill, & into which I shall carry little else than an ardent desire to render myself useful. I pray you Sir, to accept the assurances of my warm & respectful Attachment
I. A. Coles
